My country is a long-standing Member of the United Nations, and it is indeed an honour and a pleasure for me, as the newly elected President of the Democratic Socialist Republic of Sri Lanka, to address the General Assembly at its annual general debate. On behalf of the Government and people of Sri Lanka, I wish to heartily congratulate His Excellency Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session. Let me also convey my gratitude to the former President, His Excellency Mr. Sam Kutesa, who contributed immensely to the achievements of the previous session.
The United Nations now has a distinguished track record of 70 years. We at the United Nations have consistently engaged in the responsible and challenging task of working to ensure global peace, security and development during these past 70 years. However, I realize that similar challenges still lie ahead of us. When leaving office at the height of the Korean crisis in 1953, Mr. Trygve Lie, the first Secretary-General, described the position of Secretary-General as “the most impossible job in the world”. It is no secret that all Secretaries-General, during their terms of office, have contributed substantively to promoting the universality of the United Nations and to making it an Organization that can serve humankind well in to the future. The incumbent Secretary-General, His Excellency Mr. Ban Ki-moon, has also made a remarkable contribution to the Organization. I would ask Secretary-General Ban
6/54 15-29562

30/09/2015 A/70/PV.19
Ki-moon to accept my respectful gratitude and that of my people for the service he has rendered.
Sri Lanka has been a Member of the United Nations for 60 years. As a Member State, we have played a very active and responsible role in the Organization. Sri Lanka is a nation that respects the purposes and principles of the Charter of the United Nations and international conventions and treaties. A main objective of the United Nations is to recognize, safeguard and promote human rights. Sri Lanka remains committed to fulfilling that responsibility. In that respect, we intend to implement a new programme and plan of action in Sri Lanka to advance human rights.
Sri Lanka has played a multifaceted role in the United Nations. Our contribution to United Nations peacekeeping missions, which began in the 1960s, continues. Sri Lanka looks forward to further enhancing our committed contribution to United Nations peacekeeping in the future.
A new era of democracy dawned in Sri Lanka on 8 January, ushering in justice, freedom and equality. Our social and human development approach is founded on pluralism, reconciliation and sustainable development. The development vision of my Government for the next five years is based on the same principles. The theme of this session — “The United Nations at 70: the road ahead for peace, security and human rights” — is therefore very much in consonance with the vision of my Government. Moreover, my Government is committed to developing a proactive and practical programme in Sri Lanka to further ensure peace, security and human rights.
In the past eight months, in two consecutive elections, the people of Sri Lanka elected a new president and a new Government. In its first six months in power, my Government has introduced essential amendments to the Constitution in order to strengthen democracy in Sri Lanka. Those amendments have reinforced the foundations of good governance through institutional reforms that strengthen pluralism and democracy. With my personal involvement and facilitation, some of the executive powers vested in the presidency were transferred to the Parliament and other independent institutions.
Following the general elections in August, I was able to unite the two major political parties in Sri Lanka so as to create an alliance for governance by consensus in the country, changing the confrontational political
culture that had prevailed there for six decades. Our new vision for the country involves achieving the twin objectives of sustainable development and reconciliation. A fundamental requirement in that context is dealing with the past honestly and building a modern Sri Lankan nation. In dealing with the past, we will follow a process of truth-seeking, justice, reparation and non-recurrence.
It is imperative that Sri Lanka adopt a new social, economic and political approach, so that it can rise to the challenges of the twenty-first century. In that regard, reconciliation has received priority attention in my country. The new Government of consensus has, under my leadership, already taken several steps to introduce and operationalize the constitutional and institutional reforms required to accelerate the achievement of those goals. Sri Lanka is a country that has suffered from conflict. While conflict brings destruction to a society, it is possible for many lessons to be learned during and after a conflict.
All forms of war and terrorism are a disgrace to humankind. The Preamble of the Universal Declaration of Human Rights refers to the disregard and contempt for human rights, which results in barbarous acts and ultimately rebellion. Whatever its root causes are, the challenge of this era is to find ways and means to defeat brutality against humankind. Problems can arise from resorting to terrorism as a means of solving grievances, as well as from actions taken to eliminate terrorism. Sri Lanka has succeeded in eliminating the terrorism that continues to disturb other developing countries from Asia to Africa and Latin America.
We defeated one of the world’s most ruthless terror enterprises. In addition, our post-conflict experiences have also been meaningful. We believe that all those experiences can be shared fruitfully with other developing countries affected by terrorism. Sri Lanka remains prepared to engage in a more active dialogue with such countries and will continue to speak and advocate against terrorism.
It is in that context that I wish to address the theme of this session. We all know that the United Nations was established with the objective of preventing the recurrence of the human tragedies that took place in the first half of the twentieth century and which had a negative impact on humankind. At the heart of this year’s theme is “peace, security and human rights”. That theme motivates us to review whether, during
15-29562 7/54

A/70/PV.19 30/09/2015
the past seven decades, we have lived up to the initial expectations of the United Nations. I believe that, if global development is to succeed, it is important to have a dialogue within the South as much as between the North and the South. My country, which lies in the South, can contribute immensely to nurturing such South-South dialogue.
Sri Lanka is in the forefront of the oldest representative democracies in the South Asian region. We have been fortunate in being able to preserve the democratic ethos in our country despite the prolonged conflict. Despite several factors militating against maintaining a high economic growth rate, we have succeeded in sustaining the State social-welfare policies carried over from independence. We have never compromised on those policies, which include universal free education, free health care and the eradication of poverty. Following a path of social democracy, Sri Lanka has succeeded in achieving high scores in the Human Development Index, even during the years of conflict. That success is testimony to our commitment to achieving the Millennium Development Goals.
Development should help to empower women and young people and ensure security for children. Frustration among the young usually leads to conflict. Yet young people are the driving force for sustainable development, and we should therefore work to transform them into a highly skilled workforce that can succeed in the knowledge-based world of the twenty-first century. That should be a major component of the post-2015 development agenda adopted in the form of the 2030 Agenda for Sustainable Development (resolution 70/1).
Similarly, we should launch a national programme to empower women and thereby enhance their contribution to development. Special programmes to protect children and safeguard their rights are also an essential factor in developing an effective and humane society. My understanding of sustainable development is that we should aim not for a development model that is isolated and confined to particular sectors or groups, but one that is inclusive and capable of lifting development standards and levels globally. To that end, I would like to stress the need for a fresh, universal approach.
As we learn from the Buddhist ethos that is ingrained in Sri Lankan culture, there are three kinds of human conflict. The first is the conflict between humans and nature, in which we constantly engage in
order to enjoy material comforts in life. In that context human beings today attempt to exploit natural resources extensively in the name of development. The second is the conflict among humans. Such conflicts occur among individuals, communities and nations, and the Universal Declaration of Human Rights affirms that they occur when human rights are not protected by the rule of law. The third type of conflict is that within the human being. The first two kinds occur when we lose the battle within us as human beings, and the third type is therefore the root cause of all conflicts.
Extremism, overconsumption, the arbitrary exploitation of the environment, violations of human rights and vicious disparities in income are all results of our inability to overcome our cravings. Among other problems, they cause insecurity, conflict, violations of rights and exploitation. The edifice of sustainable development should, therefore, be built on a foundation of self-discipline and equity. If we could practise that at the personal, community, national and global levels, it would be a giant leap forward for humankind. I propose that we, as national leaders, take such a self- disciplined, equity-based approach into consideration when drawing up relevant action plans for the future.
In conclusion, I would like to express my firm commitment and dedication to elevating my beloved motherland of Sri Lanka and its people to the level of one of the greatest and noblest nations of the world, and contributing to the liberation of all humankind.
